

117 S2489 IS: Anti-BDS Labeling Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2489IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Cotton (for himself, Mr. Scott of Florida, Mr. Boozman, Mr. Rubio, Mr. Hagerty, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the maintenance of the country of origin markings for imported goods produced in the West Bank or Gaza, and for other purposes.1.Short titleThis Act may be cited as the Anti-BDS Labeling Act.2.Continuation in effect of country of origin marking policy for imported goods produced in the West Bank or GazaThe policy of the Government of the United States with respect to country of origin marking of imported goods produced in the West Bank or Gaza, notice of which was published by U.S. Customs and Border Protection in the Federal Register on December 23, 2020 (85 Fed. Reg. 83984), shall remain in effect until repealed by an Act of Congress.3.Prohibition on use of funds to rescind or change the country of origin marking policy for imported goods produced in the West Bank or GazaNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for the Department of State or U.S. Customs and Border Protection on or after the date of the enactment of this Act may be obligated or expended to prepare or promulgate any policy, guidance, regulation, notice, or Executive order or to otherwise implement, administer, or enforce any policy that rescinds or changes the policy of the Government of the United States with respect to country of origin marking of imported goods produced in the West Bank or Gaza, notice of which was published by U.S. Customs and Border Protection in the Federal Register on December 23, 2020 (85 Fed. Reg. 83984).